DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed 12/30/2020 in which claims 18-20 (directed to Group II) were cancelled and claims 21-23 (directed to Group I) were added.
Election/Restrictions
Applicant’s election without traverse of Group I, (claims 1-17 and 21-23), in the reply filed on 12/30/2020 is acknowledged.
Drawings
The drawings are objected to because the drawings filed on 1/13/2021 are missing the label “Replacement Sheet”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glass et al (US 2020/0303373 and Glass hereinafter).
As to claims 1-5 and 8: Glass discloses [claim 1] a semiconductor device (Figs. 2f, 3a, and 4b), comprising: a first transistor (fin 422) including a first gate structure (360) and a first source/drain feature (465) adjacent to the first gate structure (Figs. 2f, 3a, and 4b; [0030], [0039], [0043], and [0055]); a second transistor (fin 426 which is right adjacent to 422 with 465) including a second gate structure (360) and a second source/drain feature (467) adjacent to the second gate structure (Fig. 4b; [0055]); and a hybrid poly layer (hybrid poly layer is interpreted to mean a layer structure containing at least 2 different materials such as the layer structure of 432, 434, and 463 in Fig. 4b) disposed between the first transistor (of which left 465 is a part of) and the second transistor (of which left most 467 is a part of), wherein the hybrid poly layer is adjacent to and in contact with each of the first source/drain feature and the second source/drain feature (portion 463 of the hybrid poly layer contacts both 465 and 467), and wherein the hybrid poly layer provides isolation between the first transistor and the second transistor (Fig. 4b; [0055]; the three layers in the hybrid poly layer isolate the two source/drain regions from each other); [claim 2] wherein the first transistor and the second transistor include a multi-gate transistor ([0058]; the transistors can be multi-gate transistors such as tri-gate or double-gate transistors or GAA transistors); [claim 3] wherein the first transistor and the second transistor include a gate-all-around (GAA) transistor or a fin field-effect transistor (FinFET) ([0058]; the transistors can be GAA transistors); [claim 4] wherein the first transistor is disposed in a first active region (left most region of substrate 400), wherein the second transistor is disposed in a second active region (second from left active region) adjacent to the first active region, and wherein an active edge (boundary defined by the isolation wall 432, 434 and vertical portion of 463) is defined at a boundary between the first and second active regions (Fig. 4b; [0055]); [claim 5] wherein the hybrid poly layer (432, 434, and 463) is disposed along a plane that includes the active edge (Fig. 4b; [0055]; active edge is defined by the vertical portion of 432, 434, and 436); [claim 8] wherein the hybrid poly layer (comprising 432, 434, and 463) includes (interpreted to mean “comprises”, a bi-layer dielectric material (comprising 432 and 434), wherein an upper portion of the bi-layer dielectric (434) material includes a high-K material, and wherein a lower portion (432) of the bi-layer dielectric material includes a low-K material (Fig. 4b; [0032]; silicon nitride or a carbide, which are low-k by applicant’s definition in the specification, for 432 and hafnium oxide, which is high-k, for 434).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Basker et al (US 2015/0303284 and Basker hereinafter).
As to claims 6 and 7: Although the structure disclosed by Glass shows substantial features of the claimed invention (discussed in paragraph 8 above), it fails to expressly disclose:
[claim 6] wherein the hybrid poly layer includes a high-K (HK) material selected from a group including HfO2, ZrO2, HfAlOx, HfSiOx and Al2O3; [claim 7] wherein the hybrid poly layer includes a low-K (LK) material selected from a group including SiCN, SiOC, and SiOCN.
Glass in [0032] discloses that the high-k material can be hafnium oxide, but fails to expressly state HfO2 and that the low-k material can be SiCN, SiOC, or SiOCN, but mentions that the low-k material can be a carbide or nitride.
Basker discloses in [0035] that isolation regions can comprise HfO2 and SiCN combinations.
Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing HfO2 as the hafnium oxide and SiCN as the carbide/nitride from the finite list of Glass in view of Basker; if this leads to the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eller (US 2009/0294866 and Eller hereinafter) in view of Cheng et al (US 2020/0066867 and Cheng hereinafter).
Eller discloses a semiconductor device (Fig. 1), comprising: a first active region (defined between leftmost 107 and part of middle 107) including a first source/drain feature (Fig. 1; [0020] and [0031]; 120 is source/drain feature); a second active region (defined between part of middle 107 and rightmost 107) including a second source/drain feature (120), wherein the second active region abuts the first active region along an active edge (Fig. 1; [0020] and [0031]; active edge is defined as a middle of middle 107); and a dielectric material (107) disposed at the active edge and electrically isolating the first source/drain feature from the second source/drain feature (Fig. 1; [0029]); wherein a first surface (left surface) of the dielectric material (107) contacts the first source/drain feature (120) within the first active region, and wherein a second surface (right surface) of the dielectric material (107) contacts the second source/drain feature (120) within the second active region (Fig. 1; [0020], [0029], and [0031]).  
Eller fails to expressly disclose where the dielectric material is bi-layer.
	Eller discloses that the dielectric material is a part of an isolation region/feature, see [0029]. 

Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the isolation structure to be a single layer as in Eller or bi-layer as in Cheng; if this leads to the anticipated success, in the instant case a layer structure that isolates electrical components, it is likely the product not of innovation but of ordinary skill.
Allowable Subject Matter
Claims 9, 10, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-17 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach in combination, a semiconductor device, comprising a first fin element extending from a substrate including a fin cut region that separates the first fin element into a first fin portion and a second fin portion; and a first dielectric layer disposed within the fin cut region and in contact with each of the first and second source/drain features, wherein the first dielectric layer isolates the first fin portion from the second fin portion, and including all limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813